784 N.W.2d 826 (2010)
In re Samuel C. ROGERS.
Samuel C. Rogers, Plaintiff-Appellant,
v.
Genesee County Friend of the Court, Genesee Circuit Court, and Genesee County Prosecutor, Defendants-Appellees.
Docket No. 141397. COA No. 298162.
Supreme Court of Michigan.
August 6, 2010.

Order
On order of the Court, the application for leave to appeal the June 15, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.